          Case: 3:16-cv-00861-wmc Document #: 41 Filed: 03/23/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

    RONNIE LEE THUMS,

           Petitioner,                                                  ORDER
    v.
                                                                     16-cv-861-wmc
    SUSAN NOVAK, Warden,
    Columbia Correctional Institution,

           Respondent.



         Ronnie Thums has filed a motion for reconsideration of this court’s order denying

his application for habeas corpus relief from his state court conviction for solicitation of

first-degree intentional homicide, conspiracy to commit first-degree intentional homicide,

and two counts of solicitation of burglary of a dwelling. (10/20/20 Order (dkt. #31).)

Construing petitioner’s motion as one for reconsideration under Rule 59(e), this court may

review the merits of and “rectify its own mistakes in the period immediately following” its

decision. Banister v. Davis, -- U.S. --, 140 S. Ct. 1698, 1703 (2020) (quoting White v. New

Hampshire Dept. of Employment Security, 455 U.S. 445, 450 (1982)).1 However, to prevail

under Rule 59, the movant must present either newly discovered evidence or establish a

manifest error of law or fact. Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000).

“A ‘manifest error’ is not demonstrated by the disappointment of the losing party. It is

the ‘wholesale disregard, misapplication, or failure to recognize controlling precedent.’” Id.

(quoting Sedrak v. Callahan, 987 F. Supp. 1063, 1069 (N.D.Ill.1997)).



1
 Although it appears that petitioner has appealed the court’s October 22, 2020, order already, the
court will address this motion so that it may be addressed together under Fed. R. App. P.
4(a)(4()(B)(i).

                                                1
       Case: 3:16-cv-00861-wmc Document #: 41 Filed: 03/23/21 Page 2 of 4




       Here, petitioner seeks reconsideration of the following conclusions: (1) Thums’

claim that Judge Lister had two, ex parte conversations with the jury had no merit; (2) Judge

Lister’s denial of Thums’ motion for recusal was an appealable order; and (3) Thums

procedurally defaulted numerous claims of prosecutorial misconduct and ineffective

assistance of trial counsel. For the most part, Thums’ arguments simply restate arguments

that this court already rejected or are beside the point. Regardless, he has provided no

good grounds to reconsider the court’s October 20, 2020, order.

       In particular, whether Thums could have appealed Judge Lister’s denial of his recusal

motion was largely a moot point, since this court went on to discuss the substance of

Thums’ ex parte communication challenge at length and found it lacking on the merits as

well. Since nothing in Thums’ reconsideration motion persuades the court that it erred in

that determination, both of these grounds for reconsideration fail.

       As for his other defaulted claims of prosecutorial misconduct and ineffective

assistance of counsel, Thums argues that this court erred in finding that the prison’s

copying delays were insufficient to excuse his failure to file a timely petition for review in

the Wisconsin Supreme Court. Once again, nothing in Thums’ motion convinces the court

that it reached that conclusion in error. Moreover, Thums’ failure to file a timely petition

for review was not his only procedural default. As this court noted, he also defaulted these

claims by failing to comply with Wisconsin’s procedural rules.

       Specifically, the Wisconsin Court of Appeals found these claims were barred under

Wis. Stat. § 974.06(4) and State v. Lo, 2003 WI 107, ¶ 15, 264 Wis. 2d 1, 665 N.W. 2d

756, because: (1) Thums failed to raise them in his initial post-conviction motion or on


                                              2
       Case: 3:16-cv-00861-wmc Document #: 41 Filed: 03/23/21 Page 3 of 4




direct appeal; and (2) he failed in his § 974.06 motion to allege more than conclusory facts

to show that the omitted claims were “clearly stronger” than the claims his post-conviction

lawyer did raise. State v. Thums, No. 2014AP2767, 2015 WL 13157971, at *2-*3 (Wis.

Ct. App. Dec. 9, 2015) (summary disposition) (citing State v. Romero–Georgana, 2014 WI

83, ¶ 4, 360 Wis. 2d 522, 849 N.W.2d 668 (“[A] defendant who alleges in a [Wis. Stat.]

§ 974.06 motion that his postconviction counsel was ineffective for failing to bring certain

viable claims must demonstrate that the claims he wishes to bring are clearly stronger than

the claims postconviction counsel actually brought.”)). Since the Seventh Circuit has held

that Wisconsin’s rule requiring motions under Wis. Stat. § 974.06 be supported by more

than conclusory allegations is an independent and adequate state procedural rule barring

federal review of the claims, Lee v. Foster, 750 F.3d 687, 693-94 (7th Cir. 2014) (discussing

State v. Allen, 274 Wis.2d 568, 682 N.W.2d 433 (2004)), this court had no choice but to

uphold the Wisconsin Court of Appeals’ ruling of procedural default without regard to

whether its review “was proper on the merits.” Id. at 694.

       Accordingly, Thums has wholly failed to show that this court committed any

manifest errors of law or fact in denying his application for federal habeas relief, and his

motion for reconsideration must be denied.




                                             3
    Case: 3:16-cv-00861-wmc Document #: 41 Filed: 03/23/21 Page 4 of 4




                                       ORDER

    IT IS ORDERED that Ronnie Thums’ motion for reconsideration (dkt. #37) is

DENIED.

    Entered this 23rd day of March, 2021.

                                            BY THE COURT:

                                            /s/
                                            _____________________________
                                            WILLIAM M. CONLEY
                                            District Judge




                                       4
